People v Quizhpe (2017 NY Slip Op 05853)





People v Quizhpe


2017 NY Slip Op 05853


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2015-05039
 (Ind. No. 15-00020)

[*1]The People of the State of New York, respondent,
vFredy Quizhpe, appellant.


Kenyon C. Trachte, Newburgh, NY, for appellant, and appellant pro se.
David M. Hoovler, District Attorney, Goshen, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 19, 2015, convicting him of manslaughter in the first degree and aggravated vehicular assault, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
As the People correctly concede, the defendant's purported waiver of his right to appeal was invalid and, thus, does not preclude review of his excessive sentence claim (see People v Devaney, 146 AD3d 803). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The contentions raised in the defendant's pro se supplemental brief are without merit.
BALKIN, J.P., SGROI, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court